Exhibit 10.5

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made on this 8th day of December,
2015 (“Effective Date”), among Private National Mortgage Acceptance Company, LLC
(“PNMAC” or the “Company”) and PennyMac Financial Services, Inc. (“PFSI”), each
having a principal place of business at 6101 Condor Drive, Moorpark, CA 93021,
and Stanford L. Kurland (“Executive”), whose residence is at 6005 Williams Bent
Road, Hidden Hills, California 91302.

 

RECITALS

 

WHEREAS, PNMAC is a validly existing Delaware limited liability company duly
organized under the Fourth Amended and Restated Limited Liability Company
Agreement Of Private National Mortgage Acceptance Company LLC entered into as of
May 8, 2013 (the “PNMAC LLC Agreement”);

 

WHEREAS, PFSI is a validly existing Delaware corporation duly organized under
the Amended and Restated Certificate of Incorporation of PennyMac Financial
Services, Inc. filed with the Securities and Exchange Commission (the “SEC”) on
May 14, 2013, and the Amended and Restated Bylaws of PennyMac Financial
Services, Inc. filed with the SEC on August 19, 2013;

 

WHEREAS, Executive currently serves as PNMAC’s Chief Executive Officer (“CEO”),
and PFSI’s CEO and Chairman;

 

WHEREAS, PNMAC and PFSI executed an employment agreement with Executive
effective April 20, 2013 that, by its terms, will expire on or before April 20,
2016 (the “April 2013 Employment Agreement”);

 

WHEREAS, PNMAC and PFSI desire to obtain the benefit of continued services of
Executive and Executive desires to continue to render services to PFSI and PNMAC
and their subsidiaries; and

 

WHEREAS, PNMAC, PFSI, and Executive each have determined that it would be to the
advantage and best interest of PNMAC, PFSI, and Executive to enter into this
Agreement to establish the terms under which Executive would continue to render
services to PNMAC and PFSI.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, PNMAC, PFSI, and Executive agree that the following terms and
conditions shall apply to Executive’s employment:

 

AGREEMENT

 

1. Term. PNMAC hereby agrees to employ Executive and Executive hereby accepts
employment with PNMAC for the period commencing with the Effective Date and
expiring on December 31, 2018 unless earlier terminated in accordance with the
provisions hereof (the “Term”).

 

2. Duties. Executive shall continue to be employed by PNMAC as the CEO of PNMAC
and shall also continue to serve as the CEO and Chairman of PFSI, and shall
perform the usual and customary duties of such offices. Executive shall report
only to the board of directors of PFSI (the “Board”), and shall have general
supervision, direction, and control of the business, officers, and employees of
PNMAC. All officers and employees of PNMAC shall report directly or indirectly
to Executive. Executive shall have full latitude to hire, discharge, discipline,
promote, and compensate PNMAC officers and employees, and shall have full
managerial and financial authority over PNMAC, subject to such directions and
control as the Board may specify from time to time. The duties and title of
Executive may be changed from time to time by the mutual consent of Executive,
PFSI, and PNMAC without resulting in a breach or rescission of this Agreement.
Notwithstanding any such change from the duties originally assigned and
specified above, or hereafter assigned, the employment of Executive shall be
construed as continuing under this Agreement as modified; provided, however,
that any material diminution in Executive’s duties imposed by PNMAC or PFSI
without Executive’s consent shall be construed as a termination of Executive
Other Than for Cause as described in Section 7(d) of this Agreement.

1

 

3. Outside Activities. Executive shall devote all of Executive’s full business
time, ability and attention to the business of PNMAC during the Term of this
Agreement. Notwithstanding the foregoing, however, Executive may pursue other
appropriate civic, charitable or religious activities so long as such activities
do not interfere with Executive’s performance of his duties hereunder. In
addition, Executive may engage in other business activities or investments
during the Term provided such activities or investments do not compete with
PNMAC or its subsidiaries and are fully disclosed to the Board prior to the time
of such activities or investments (except that investments representing less
than five percent (5%) of the securities of companies that are regularly traded
on a national securities exchange need not be disclosed to the Board). Executive
shall also be permitted to serve on the board of directors of any non-profit
entity, subject to prior full disclosure to the Board.

 

4. Board Appointment. For so long as Executive is employed by PNMAC under this
Agreement, Executive shall serve as Chairman of the Board, and no PNMAC
employees other than Executive and David A. Spector shall serve on the Board of
Trustees of PennyMac Mortgage Invetment Trust (“PMT”). Executive shall fulfill
all duties required of a member of the Board without any additional
compensation. In the event Executive’s employment is terminated in accordance
with this Agreement or Executive resigns or otherwise becomes unaffiliated with
PNMAC, Executive shall, and does hereby agree to, tender his written resignation
from the Board effective on the date of termination, resignation or
non-affiliation.

 

5. Compensation and Benefits.

 

(a) Base Salary. In consideration for Executive’s services hereunder, during the
Term PNMAC shall pay or cause to be paid as base salary to Executive an amount
of not less than one million Dollars ($1,000,000.00) per year, prorated for any
partial years of service, less any applicable deductions. Said base salary shall
be payable in conformity with PNMAC’s normal payroll periods. Executive’s base
salary shall increase annually at a rate determined by the Board and the
Compensation Committee. For all purposes of this Agreement, the “Compensation
Committee” shall mean the compensation committee of PFSI. Increases in base
salary shall be effective not later than April 1 of the Fiscal Year in which the
increase is granted. For purposes of this Agreement, the term “Fiscal Year”
shall mean the period beginning on January 1 and ending on December 31 during
the Term of this Agreement.

 

(b) Cash Incentive Compensation. During the Term, Executive shall be eligible to
participate in all executive incentive programs offered by PNMAC. PNMAC shall
pay to Executive for each of the Fiscal Years during the Term of this Agreement
an annual cash incentive compensation award at a level determined by the Board
and the Compensation Committee pursuant to an annual targeting process
establishing performance targets and designating cash incentive compensation to
be earned as a result of meeting those performance targets (the “Bonus”);
provided, however, that the annual performance targets established for Executive
and the cash incentive to be earned as a result of meeting those targets shall
each be set at levels and amounts at least as favorable to Executive as those
for other senior executives at PNMAC. The Bonus shall be paid to Executive in
the year following the year to which the Bonus relates at the same time that
such cash incentive compensation is paid to other PNMAC senior executives, and
no later than October 31st of such year, provided that, except as set forth in
Sections 7(a), (b), and (d), Executive must be employed on December 31st of the
year to which the Bonus relates to receive any portion of the Bonus.

 

2

 

(c) Equity Incentive Compensation. PNMAC shall grant to Executive equity
incentive compensation pursuant to the terms of PFSI’s 2013 Equity Incentive
Plan (the “EIP”) or any other equity incentive plan adopted by PNMAC or PFSI for
each of the Fiscal Years during the Term of this Agreement in a form and amount
determined by the Board and the Compensation Committee pursuant to an annual
targeting process establishing performance targets and designating equity
incentive compensation to be earned as a result of meeting those performance
targets; provided, however, that the annual performance targets established for
Executive and the equity incentive compensation to be earned as a result of
meeting those targets shall each be set at levels and amounts at least as
favorable to Executive as those for other senior executives at PNMAC. The equity
incentive compensation shall be granted at the same time as PNMAC grants equity
incentive compensation to its other senior executives in respect of such Fiscal
Year (but in no event later than June 30 following the end of such Fiscal Year).
Any equity incentive compensation granted to Executive pursuant to this Section
5(c) shall vest in accordance with the terms set forth in the EIP; provided
however, that notwithstanding anything to the contrary contained in the EIP or
any other document, any unvested equity incentive compensation granted to
Executive pursuant to this Section 5(c) shall automatically and immediately vest
if any of the following events occur: (i) Executive’s death; (ii) Executive’s
Disability as defined in Section 7(a); (iii) PNMAC’s termination of Executive
Other Than for Cause as described in Section 7(d) of this Agreement; (iv)
Executive’s termination of this Agreement for Good Reason as that term is
defined in Section 7(d) of this Agreement; or (v) the expiration of the Term
pursuant to Section 1 of this Agreement before any new agreement is reached to
continue Executive’s services to PNMAC. Earnings on vested equity granted
pursuant to this Section 5(c) shall be considered past cash compensation (i.e.,
“sweat equity”), whereas earnings on equity that has not yet vested shall be
considered current cash compensation. In the event of a sale, merger,
consolidation, reorganization, restructuring or transfer of assets of PNMAC or
PFSI in which PNMAC or PFSI, as applicable, is not the surviving entity or in
which it survives as a subsidiary of another entity (a “Transaction”), and the
shares or equity securities of the surviving entity or parent thereof are
publicly traded on a recognized stock exchange or over the counter market, the
equity incentive compensation to be granted pursuant to this Section 5(c) after
the date of the Transaction shall be granted in accordance herewith in the form
of securities of the surviving entity or parent thereof, as applicable. To the
extent that any of the terms of this Agreement governing Executive’s equity
incentive compensation conflict with anything contained in the PNMAC LLC
Agreement, the EIP or any other document, the terms of this Agreement control
and supersede any such contrary provisions.

 

(d) Paid Time Off. During the Term, Executive shall accrue twenty (20) days of
paid time off (“PTO”) at Executive’s regular base pay rate during each year of
the Term, prorated for partial years worked, subject to the terms of PNMAC’s
employment benefit policies as they relate to senior executive officers.

 

(e) Medical Benefits. During the Term, PNMAC shall pay for Executive to undergo
an annual comprehensive executive physical appropriate for chief executives such
as Executive. In addition, Executive and Executive’s family shall be entitled to
participate in PNMAC’s group medical insurance benefits, in accordance with
PNMAC’s employment benefit policies as they relate to senior executive officers
and their families. If Executive is terminated pursuant to Section 7(a), (b), or
(d), PNMAC will reimburse Executive for any amounts paid by Executive for
coverage of Executive and/or Executive’s family under the Company’s group health
medical benefits plan pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) for as long as Executive is eligible to receive such benefits
under COBRA, on the condition that Executive timely elects COBRA and provides
the Company with proof of payment of the applicable COBRA premiums on a monthly
basis; provided however, that the reimbursement described in this Section 5(e)
shall be subject to and paid only if and to the extent (1) such reimbursement is
permitted by the Patient Protection and Affordable Care Act of 2010, as amended
by the Health Care and Education Reconciliation Act of 2010, and other
applicable law, and (2) Executive is not otherwise eligible or entitled to
participate in group medical benefits offered by a subsequent employer. If
PNMAC’s reimbursement of Executive for COBRA-related payments under this
subparagraph 5(e) is not permitted by the Patient Protection and Affordable Care
Act of 2010, as amended by the Health Care and Education Reconciliation Act of
2010, and Executive is not otherwise eligible or entitled to participate in
group medical benefits offered by a subsequent employer, then PNMAC shall
discontinue the COBRA-related payments provided for in this subparagraph 5(e)
and, in such case, PNMAC will pay Executive an amount equal to the amount that
Executive would otherwise be entitled to receive for reimbursement of
COBRA-related payments.

3

 

(f) Tax Advice and Financial Counseling. During the Term, PNMAC shall reimburse
Executive for expenses relating to tax advice and financial counseling, subject
to reasonable proof of such expenses, provided that, such expenses shall not
exceed twenty-five thousand dollars ($25,000) per year, prorated for partial
years worked. Executive shall have sole discretion in selecting an appropriate
tax advisor and financial counselor.

 

(g) Automobile Allowance. During the Term, PNMAC shall provide Executive with an
automobile allowance of one thousand five hundred dollars ($1,500) per month
prorated for partial months worked, which allowance shall be in lieu of any
expense reimbursement for automobile or automobile-related expenditures (other
than expenditures for car services or other transportation costs associated with
Executive’s business travel, which shall be reimbursed in accordance with the
terms of Section 6 of this Agreement), or use of a PNMAC owned or leased
vehicle.

 

(h) Additional Benefits. Executive shall be entitled to participate in all
programs, rights, and benefits for which Executive is otherwise entitled under
any bonus plan, incentive plan, participation plan, extra compensation plan,
pension plan, profit sharing plan, savings plan, life, medical, dental, other
health care, disability, or other insurance plan or policy or other plan or
benefit that PNMAC or PFSI may provide for senior executives or for employees of
PNMAC generally, if any, in force from time to time during the Term. For the
avoidance of doubt, the rights granted or afforded to Executive under any such
plans shall not be less than the most favorable rights and highest amounts
granted to employees of similar or lower position with PNMAC and on terms at
least as favorable, and, for the purposes of such plan, Executive shall receive
credit for the entire period of his employment with PNMAC (including his
employment with PNMAC prior to the execution of this Agreement). To the extent
that anything contained in any such plans or programs is in conflict or
inconsistent with anything stated in this Agreement, the terms of this Agreement
shall control and supersede any contrary language except as prohibited by law.
In addition, PNMAC shall pay Executive the amount necessary to reimburse
Executive for any self-employment tax liabilities.

 

6. Business Expense Reimbursement. Executive shall be entitled to reimbursement
by PNMAC for any ordinary and necessary business expenses incurred by Executive
in the performance of Executive’s duties and in acting for PNMAC or PFSI during
the Term, which types of expenditures shall be determined by the Board, provided
that:

 

(a) Each such expenditure is of a nature qualifying it as a proper deduction on
the federal and state income tax returns of PNMAC as a business expense and not
as deductible compensation to Executive; and

 

(b) Executive furnishes to PNMAC adequate records, including receipts for any
expenditures greater than twenty-five dollars ($25.00), and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authority for the substantiation of such expenditures as
deductible business expenses of PNMAC and not as deductible compensation to
Executive.

 

7. Termination. During the Term, Executive’s employment may be terminated only
as provided in this Section 7. Except as set forth in this Agreement, the
Company shall have no further obligation to Executive or liability under this
Agreement by way of compensation, post termination benefits or obligations or
otherwise upon the Termination Date. Notwithstanding anything to the contrary in
this Agreement or any other document, the termination of Executive’s employment
for any reason shall not affect Executive’s ownership of Class A Units of PNMAC
or Class A Common Stock of PFSI, and shall not affect Executive’s entitlement to
all benefits which have vested or which are otherwise payable in respect of
periods ending prior to the termination of his employment; provided, however,
that upon Executive’s termination, PFSI shall have the right to exchange
Executive’s Class A Units of PNMAC into Class A Common Stock of PFSI pursuant to
and in accordance with the terms of the Exchange Agreement dated May 8, 2013
between PNMAC, PFSI and the Company Unitholders (as defined therein) (the
“Exchange Agreement”).

4

 

(a) Disability. In the event that Executive qualifies for permanent disability
benefits under PNMAC’s long term disability plan (the “LTD Plan”), or if
Executive does not participate in the LTD Plan, would have qualified for
permanent disability had Executive been a participant of the LTD Plan (a
“Disability”), Executive’s employment hereunder may be terminated, by written
Notice of Termination (as that term is defined in Section 7(g) herein) from
PNMAC to Executive. Upon termination by PNMAC due to Executive’s Disability
under this Section 7(a), Executive shall be entitled to: (i) his base salary in
effect as of the Termination Date through and including the Termination Date (as
that term is defined in Section 7(g) herein); (ii) if not previously paid prior
to the Termination Date, incentive based compensation as described in Sections
5(b) and 5(c) of this Agreement for the year prior to the Fiscal Year in which
the Termination Date occurs; (iii) accrued but unused PTO through the
Termination Date; (iv) reimbursement of any unreimbursed expenses incurred by
Executive pursuant to Section 6 of this Agreement; (v) a prorated share of the
incentive based compensation described in Sections 5(b) and 5(c) for the Fiscal
Year in which the Termination Date occurs, payable in accordance with those
Sections, and (vi) continuing medical benefits as set forth in Section 5(e)
herein. In addition, in the event Executive’s employment is terminated pursuant
to this Section 7(a), all unvested Class A Units of PNMAC and Class A Common
Stock of PFSI held by Executive, and, as applicable, any other Award (as that
term is defined in the EIP) granted to Executive pursuant to the EIP, shall
become immediately and fully vested. The determination of Disability shall be
made only after sixty (60) days’ notice to Executive and only if Executive is
not able to perform his duties with or without reasonable accommodation prior to
the expiration of the sixty (60) day notice period.

 

(b) Death. In the event that Executive dies during the Term of this Agreement,
this Agreement shall automatically terminate on the date of Executive’s death.
Upon termination by PNMAC due to Executive’s death pursuant to this Section
7(b), Executive’s estate shall be entitled to: (i) continuing payment of
Executive’s base salary as of the Termination Date through the Termination Date
and for a period of six (6) months following the Termination Date; (ii) if not
previously paid prior to the Termination Date, incentive based compensation as
described in Sections 5(b) and 5(c) of this Agreement for the year prior to the
Fiscal Year in which the Termination Date occurs; (iii) accrued but unused PTO
through the Termination Date; (iv) reimbursement of any unreimbursed expenses
incurred by Executive pursuant to Section 6 of this Agreement; (v) a prorated
share of the incentive based compensation described in Sections 5(b) and 5(c)
for the Fiscal Year in which Executive dies payable in accordance with those
Sections; and (vi) continuing medical benefits as set forth in Section 5(e)
herein. In addition, in the event of Executive’s death, all unvested Class A
Units of PNMAC and Class A Common Stock of PFSI held by Executive, and, as
applicable, any other Award (as that term is defined in the EIP) granted to
Executive pursuant to the EIP, shall become immediately and fully vested.

 

(c) Termination for Cause. PNMAC may terminate Executive’s employment under this
Agreement for “Cause” by written Notice of Termination. A termination for Cause
is a termination by reason of: (i) a material breach of this Agreement (other
than as a result of incapacity due to death or Disability) which is committed by
Executive in bad faith and which is not remedied within thirty (30) days of
Executive’s receipt of a notice to cure such breach; (ii) Executive’s conviction
by a court of competent jurisdiction of a felony involving dishonesty or moral
turpitude, provided, however, that any convictions solely on the basis of
vicarious liability shall not give PNMAC the right to terminate Executive for
Cause; (iii) entry of an order duly issued by any federal or state regulatory
agency having jurisdiction of the matter removing Executive from office of PNMAC
or its subsidiaries or permanently prohibiting him from participating in the
conduct of the affairs of PNMAC or any of its subsidiaries; or (iv) proven acts
of fraud or willful misconduct committed by Executive in connection with the
performance of his duties under Section 2 of this Agreement which result in
material injury to PNMAC. In the event of a termination for Cause pursuant to
this Section 7(c), Executive shall be entitled to receive (a) his base salary
for the entire period up to and including the date of Executive’s termination
for Cause; (b) accrued but unused PTO through the Termination Date; and (c)
reimbursement of any unreimbursed expenses incurred by Executive pursuant to
Section 6 of this Agreement. If Executive is convicted of a felony involving
dishonesty or moral turpitude or removed from office and/or prohibited from
participating in the conduct of the affairs of PNMAC or any of its subsidiaries
by any federal or state regulatory agency having jurisdiction of the matter, and
if the charges resulting in such removal or prohibition are ultimately dismissed
or if a final judgment on the merits of such charges is issued in favor of
Executive, or if the felony conviction is overturned on appeal, then Executive’s
termination shall be treated as a Termination Other Than for Cause pursuant to
Section 7(d).

5

 

(d) Termination Other Than for Cause. The Company may terminate Executive’s
employment other than for Cause (including the expiration of Executive’s Term
pursuant to Section 1 above) or Executive may terminate his employment for Good
Reason as that term is defined in this Section 7(d). If Executive’s employment
terminates pursuant to this Section 7(d), then Executive shall be entitled to
(i) his base salary in effect as of the Termination Date through and including
the Termination Date (as that term is defined in Section 7(g) herein); (ii) if
not previously paid prior to the Termination Date, incentive based compensation
as described in Sections 5(b) and 5(c) of this Agreement for the year prior to
the Fiscal Year in which the Termination Date occurs; (iii) accrued but unused
PTO through the Termination Date; (iv) reimbursement of any unreimbursed
expenses incurred by Executive pursuant to Section 6 of this Agreement; (v) a
prorated share of the incentive based compensation described in Sections 5(b)
and 5(c) for the Fiscal Year in which the Termination Date occurs, payable in
accordance with those Sections, and (vi) continuing medical benefits as set
forth in Section 5(e) herein. In addition, in the event Executive’s employment
is terminated pursuant to this Section 7(d), all unvested Class A Units of PNMAC
and Class A Common Stock of PFSI held by Executive, and, as applicable, any
other Award (as that term is defined in the EIP) granted to Executive pursuant
to the EIP, shall become immediately and fully vested.

 

For purposes of this Agreement, Executive will have “Good Reason” to terminate
this Agreement if PNMAC (or any resulting or surviving entity in the event of a
Transaction as defined in Section 5(c) of this Agreement) (1) materially
breaches this Agreement; (2) requires Executive to report to anyone other than
the Board; (3) requires that Executive be based anywhere more than fifty (50)
miles from the office where Executive is located as of Effective Date; (4) takes
any other action which results in a material diminution or adverse change in
Executive’s status, title, position, compensation, or responsibilities as of the
Effective Date, other than an insubstantial action not taken in bad faith and
remedied promptly after receipt of notice by Executive; or (5) fails to
indemnify and advance all expenses to Executive in response to a proper request
for indemnity and advancement by Executive, provided, however, Executive’s
resignation for Good Reason will only be effective if Executive provides written
notice to the Company of the events constituting the Good Reason within ninety
(90) days after the occurrence of any such event, and the Company does not cure
said events within thirty (30) days after receipt of the notice. In addition,
Executive will have “Good Reason” to terminate this Agreement at his option at
any time on or after June 11, 2017, subject only to the notice provisions set
forth in Section 7(g).

 

(e) Termination Following a Change of Control. This Agreement and Executive’s
employment shall not automatically terminate due to a “Change of Control” as
that term is defined in the PNMAC LLC Agreement. In the event of a Change of
Control, PNMAC shall take all actions necessary to ensure that the surviving or
resulting entity, if other than PNMAC, is bound by and shall have the benefit of
the provisions of this Agreement.

 

(f) Voluntary Resignation. Except as provided in Section 7(d), in the event that
Executive resigns voluntarily during the Term of this Agreement, Executive shall
be entitled to receive (a) his base salary for the entire period up to and
including the date of Executive’s Termination Date; (b) accrued but unused PTO
through the Termination Date; and (c) reimbursement of any unreimbursed expenses
incurred by Executive pursuant to Section 6 of this Agreement.

 

(g) Notice of Termination. Any purported termination by PNMAC or by Executive
shall be communicated by a written notice of termination (the “Notice of
Termination”) to the other party hereto which indicates the specific termination
provision in this Agreement, if any, relied upon and which sets forth in
reasonable detail the facts and circumstances, if any, claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. For purposes of this Agreement, and except as expressly provided
otherwise herein, no such purported termination shall be effective without such
Notice of Termination. The “Termination Date” shall mean the date specified in
the Notice of Termination, which shall be not less than thirty (30) and not more
than sixty (60) days from the date of the Notice of Termination; provided,
however, that in the event of the expiration of the Term of this Agreement
pursuant to Section 1 herein, the Termination Date shall be the three year
anniversary of the Effective Date of this Agreement.

6

 

(h) Consulting. Upon (i) expiration of the Term pursuant to Section 1 herein,
(ii) termination of this Agreement pursuant to Section 7(d) herein, Executive
shall serve as a consultant to PNMAC (or in the event of a Transaction, to the
surviving entity or parent) for an eighteen-month period commencing on the
Termination Date (the “Consulting Period”); provided, however, that if Executive
remains employed with PNMAC following the expiration of the Term pursuant to
Section 1 herein, then the Consulting Period shall commence on the first day
after Executive ceases to be employed by PNMAC. During the Consulting Period,
Executive shall make himself available for consulting services concerning
PNMAC’s (or its successor’s) general operations if and as may be reasonably
requested by PNMAC after taking into account Executive’s then full-time,
non-PNMAC-related employment opportunities, provided that (a) the consulting
services shall be rendered at such location(s) as may be mutually agreed upon by
Executive and PNMAC and (b) the nature of and time required for the consulting
services do not interfere with Executive’s personal and professional activities.
The consulting services shall be of an advisory nature and, in his role as a
consultant, Executive shall have no power to bind PNMAC. In consideration for
the consulting services described in this Section 7(h), PNMAC shall pay to
Executive a retainer in monthly installments during the entire Consulting
Period, with each monthly payment equal to one-twelfth of Executive’s median
annual base salary and one-twelfth of Executive’s median annual incentive
compensation, as calculated based on Executive’s annual base salary and target
incentive compensation for the year in which the Termination Date occurs and his
annual base salary and actual incentive compensation for the two preceding
years; provided, however, that the consulting relationship shall automatically
terminate, and Executive shall not be entitled to continue receiving monthly
payments under this Section 7(h), if he, directly or indirectly, engages in,
provides services to, works for, consults with, owns, invests in or operates,
any business that competes with the business of PNMAC (or in the event of a
Transaction, of the surviving entity or parent). The Company shall provide
Executive written notice if it contends Executive has breached any provision in
this Section 7(h), and Executive shall have thirty (30) days following receipt
of such notice to cure any alleged breach.

 

(i) Disputes. In consideration of the Company employing Executive, and the
salary and benefits provided under this Agreement, Executive and the Company
agree that all claims arising out of or relating to this Agreement or the breach
thereof, or Executive’s employment, including its termination, and/or the
enforceability and validity of the arbitration agreement set forth in this
Agreement, shall be resolved by binding arbitration pursuant to Section 12(e)
below. This Agreement expressly does not prohibit either party from filing an
application for a provisional remedy to prevent actual or threatened irreparable
harm in accordance with California law.

 

(j) Restriction on Timing of Distributions. The intent of the parties is that
payments and benefits under this Agreement comply with Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
Notwithstanding the foregoing, the Company does not warrant to Executive that
all amounts paid or delivered to him will be exempt from, or paid in compliance
with, Code Section 409A. Accordingly, Executive understands and agrees that he
bears the entire risk of any adverse federal, state or local tax consequences
and penalty taxes which may result from payment under this Agreement and he
acknowledges that he has been given the opportunity to consult with a tax
advisor with respect to this Agreement. If Executive notifies PNMAC that
Executive believes that any provision of this Agreement (or any award of
compensation, including equity compensation or benefits) would cause him to
incur any additional tax or interest under Code Section 409A and PNMAC concurs,
or PNMAC independently makes such determination, PNMAC shall use reasonable
efforts to reform such provision to the extent possible to comply with Code
Section 409A; provided, that, such modification shall, to the maximum extent
practicable, maintain the original intent and economic benefit to the parties of
the applicable provision without violating the provisions of Code Section 409A.

7

 

If and to the extent necessary to comply with Code Section 409A, for the
purposes of determining when amounts otherwise payable on account of Executive’s
termination of employment under this Agreement will be paid, “terminate”,
“terminated” or “termination” or words of similar import relating to Executive’s
employment with the Company, as used in this Agreement, shall be construed as
the date that Executive first incurs a “separation from service” within the
meaning of Code Section 409A from the Company. In applying Code Section 409A to
amounts paid pursuant to this Agreement, any right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. Any taxable reimbursement of business or other expenses
provided for under this Agreement shall be subject to the following conditions:
(i) the expenses eligible for reimbursement in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.

 

8. Indemnity, Advancement and Insurance. To the fullest extent permitted by
applicable law, the PNMAC LLC Agreement, or any indemnity agreements entered
into from time to time between PNMAC or PFSI and Executive, PNMAC or PFSI, as
applicable, (or in the event of a Change of Control as described in Section
7(e), the surviving or resulting entity or transferee) shall indemnify Executive
and hold him harmless for any acts or decisions made by him in good faith while
performing services for PNMAC and/or PFSI, and shall advance to Executive all
fees and costs associated with the defense of any action or proceeding for which
he has tendered an appropriate indemnification demand. PNMAC further agrees that
it will provide Executive with appropriate “directors’ and officers’ insurance”
coverage (as described in Section 6.4 of the PNMAC LLC Agreement) in each case
in connection with the performance of his duties under this Agreement, but
Executive’s right to indemnity and advancement pursuant to this Section shall
not be dependent or contingent upon the availability of insurance coverage.

 

9. Reimbursement for Legal Fees. Upon submission of appropriate invoices by
Executive, PNMAC shall reimburse Executive for all reasonable legal fees and
expenses incurred by Executive in connection with the preparation and
negotiation of this Agreement.

 

10. No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and, except as otherwise expressly provided under this Agreement,
no payment hereunder shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment or
business venture.

 

11. Non-Solicitation. During the Term of this Agreement, and for eighteen (18)
months following the Termination Date, Executive shall not, directly or
indirectly, either for or on behalf of himself or any other person or entity,
solicit or induce or attempt to solicit or induce any employee, consultant,
independent contractor, agent or representative of the Company, or any parent,
subsidiary or affiliate thereof, to discontinue employment or engagement with
the Company or any parent, subsidiary or affiliate thereof; or otherwise
interfere or attempt to interfere with the relationship between the Company, or
any parent, subsidiary or affiliate thereof, and their employees, consultants,
independent contractors, agents or representatives.

 

12. Miscellaneous.

 

(a) Succession; Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. The parties agree that the obligations and duties of
Executive are personal and are not assignable.

8

 

 

(b) Notice. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing or by facsimile, when deposited in the United States mail, postage
prepaid, or when communicated to a public telegraph company for transmittal,
addressed to the party at the address appearing at the beginning of this
Agreement. Either party may change its address by written notice in accordance
with this Section 12(b).

 

(c) Entire Agreement; Modification. Except as otherwise provided herein, this
Agreement contains the entire agreement of the parties with respect to the
subject matter herein, and supersedes any and all other prior or contemporaneous
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by PNMAC. This Agreement may not be modified or
amended by oral agreement, but only by an agreement in writing executed by
PNMAC, PFSI and Executive.

 

(d) Waiver. Any waiver of a breach of any provision hereof shall not operate as
or be construed as a waiver of any subsequent breach of the same provision or
any other provision of this Agreement.

 

(e) Governing Law, Venue Selection, and Arbitration. This Agreement is to be
governed by and construed in accordance with the laws of the State of California
without regard to its choice of law provisions. The parties hereto agree that
this Agreement was negotiated and executed in Los Angeles, California. Any
controversy, dispute or claim arising out of or relating to this Agreement, the
breach thereof, Executive’s employment, including the termination thereof,
and/or the enforceability or validity of this arbitration agreement, shall first
be settled through good faith negotiation. If the dispute cannot be settled
through negotiation, the parties agree to binding arbitration administered by
JAMS pursuant to its Employment Arbitration Rules & Procedures and subject to
JAMS Policy on Employment Arbitration Minimum Standards of Procedural Fairness.
Executive acknowledges that he has been provided a copy of the JAMS rules
contemporaneously herewith. The parties agree that any such arbitration will be
heard in Los Angeles, California, and that judgment on any arbitration award may
be entered in any court having jurisdiction. The Company shall pay the
arbitration administrative costs and the arbitrator’s fees in accordance with
California law and the JAMS rules. Each party will bear its/his own attorneys’
fees and legal costs, provided, however, (i) if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees or legal
costs, the arbitrator may award reasonable attorneys’ fees and/or legal costs to
the prevailing party to the extent permitted by applicable law, or (ii) if any
party prevails on a non-statutory claim, the arbitrator shall award reasonable
attorneys’ fees and/or legal costs to the prevailing party to the extent
permitted by applicable law. The parties agree to file any demand for
arbitration within the time limit established by the applicable statute of
limitations for the asserted claims. Failure to demand arbitration within the
prescribed time period shall result in waiver of said claims. EXECUTIVE
UNDERSTANDS AND AGREES THAT HE IS WAIVING HIS RIGHTS TO BRING SUCH CLAIMS TO
COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

 

(f) Acknowledgment of Past Performance and Mutual Releases. This Agreement
supersedes the April 2013 Employment Agreement. The parties hereby agree and
acknowledge that Executive, PNMAC, and PFSI have met all of their respective
performance obligations under the April 2013 Employment Agreement, and that,
upon the execution of this Agreement, Executive, PNMAC, and PFSI will not have
any remaining obligations or liabilities in connection with the April 2013
Employment Agreement. It is the intention of Executive, PNMAC and PFSI that this
Agreement shall be effective as a full and complete release of any claims they
(or their successors or assigns) may have in connection with the April 2013
Employment Agreement. In furtherance of this intention, Executive, PNMAC, and
PFSI each acknowledge and agree to waive any rights or benefits they may have
under Section 1542 of the California Civil Code, which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.” Executive, PNMAC, and PFSI each covenant not to bring any lawsuit
related to or arising out of the April 2013 Employment Agreement.

9

 

(g) Confidential Information. Executive agrees that he will not use, divulge or
otherwise disclose, directly or indirectly, any trade secret, business process,
or other confidential information concerning the business or policies of PNMAC
or any of its subsidiaries which he may have learned, obtained, accessed or
developed during the course of his employment with the Company, including prior
to the Effective Date of this Agreement, except to the extent such use or
disclosure is: (i) necessary or appropriate to the performance of this Agreement
and in furtherance of PNMAC’s best interests; (ii) required by applicable law;
(iii) lawfully obtainable from other sources; or (iv) authorized by PNMAC. The
provisions of this subsection shall survive the expiration or termination of
this Agreement for any reason.

 

(h) Severability. Should any provision of this Agreement for any reason be
declared invalid, void, or unenforceable by a court of competent jurisdiction,
the validity and binding effect of any remaining provisions shall not be
affected, and the remaining provisions of this Agreement shall remain in full
force and effect as if this Agreement had been executed without the inclusion of
said provision.

 

(i) Interpretation. If any claim is made by any party hereto relating to any
conflict, omission or ambiguity of this Agreement, no presumption or burden of
proof or persuasion shall be implied by reason of the fact that this Agreement
was prepared by or at the request of any particular party hereto or such party’s
counsel. Executive acknowledges that he has been represented by counsel of his
choice throughout the negotiation and drafting of this Agreement.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PRIVATE NATIONAL mORTGAGE
ACCEPTANCE COMPANY, LLC:

 

By: /s/ Jeffrey P. Grogin

Name: Jeffrey P. Grogin

Title: Chief Administrative and Legal Officer

PENNYMAC FINANCIAL SERVICES, INC.:



By: /s/ Matthew Botein

Name: Matthew Botein

Title: Chairman of the Compensation Committee
of the Board of Directors

     

EXECUTIVE:

 

/s/ Stanford L. Kurland

Stanford L. Kurland

 

 

 

 



10

